           Case 1:18-cv-07908-LGS Document 99 Filed 08/05/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Dr. Clyde Pemberton et al.,                                                       8/5/2021

                                  Plaintiffs,
                                                             1:18-cv-07908 (LGS)
                     -against-
                                                             ORDER SCHEDULING TELEPHONIC
 City of New York et al.,                                    SETTLEMENT CONFERENCE

                                  Defendants.


STEWART D. AARON, United States Magistrate Judge:

         A settlement conference is scheduled before Magistrate Judge Stewart Aaron on Tuesday,

September 28, 2021 at 2:00 p.m. The settlement shall proceed by telephone.

         The Court will provide dial-in information to the parties by email before the conference.

The parties must comply with the Settlement Conference Procedures for Magistrate Judge

Stewart D. Aaron, available at https://nysd.uscourts.gov/hon-stewart-d-aaron.

SO ORDERED.

Dated:          New York, New York
                August 5, 2021

                                                     ______________________________
                                                     STEWART D. AARON
                                                     United States Magistrate Judge
